Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 7 line 17: delete one instance of “so that”.  Applicant’s amendment should read as:
“wherein the controller actively adjusts one or both of the transmitting phase angles
of the transmitting elements and the receiving phase angles of the receiving elements 


Allowable Subject Matter
Claims 7-15, 27, 28 and 30 are allowed as currently amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 20160064994 discloses a method of controlling a wireless power transmission system capable of controlling the wireless power transmission system in a wireless power receiving apparatus, a wireless power receiving apparatus, and a method of transmitting wireless power. The method of controlling the wireless power transmission system, which is performed on the wireless power receiving apparatus in a vehicle, includes receiving a plurality of transmission signals output from a plurality of transmission coils connected to a wireless power transmission apparatus in a charging station, in a receiving coil mounted on the vehicle, extracting power transmission efficiency for the plurality of transmission signals based on a power transmission parameter by the plurality of transmission signals, and transmitting transmission coil operation control information based on the power transmission parameter or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859